DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Application filed on 1/30/2020.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. David P. Emery (Reg. No., 55,154) on 9/28/2021.

The application has been amended as follows: 

Please amend claim 1 and claim 3 as follows:

Claim 1, line 1 after “comprising:”, add -- at least one processor configured to implement: --
Claim 3, line 1, after “A” and before “computer-readable medium”, add -- non-transitory --
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “feature point detection unit”, “position-posture change amount calculation unit”, “feature point association unit”, “three-dimensional position acquisition unit”, etc. has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 1-3 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: See, Fig. 1.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record 2018/0292832 discloses, as seen in Fig. 1A, vehicle navigating path. Vehicle 100 can include various systems and sensors for estimating the vehicle's position (x', y') and orientation within map 104. Vehicle 100 can also include various systems and sensors for estimating the vehicle's elevation along the Z' axis within a three-dimensional map (not shown). Vehicle 100 can also store the vehicle's location information over time for four-dimensional estimates (or can calculate any multi-dimensional estimate beyond the fourth dimension). The estimate of the vehicle's location can be represented by error bounds 112. The estimated vehicle location can be of a single point on the vehicle (as shown) or of the entire vehicle so that the error 
However, the cited art of record fails to teach, disclose or suggest limitations/features recited in claim 1, in combination with claim as a whole, stating “an error function setting unit that sets a first error function representing a projection error when a feature point at the feature point node joined by the feature point edge is projected onto the image of the image capturing node using the position and the posture of the image capturing device, which are defined by the image capturing node, for each feature point edge included in the graph structure data generated by the graph structure data generation unit, and sets a second error function representing an error between the change amounts of the position and the posture defined by the image capturing edge and a calculation result obtained by the position-posture change amount calculation unit for each image capturing edge included in the graph structure data; and a graph structure data optimizing unit that optimizes the three-dimensional position of the feature point, which is defined by each feature point node in the graph structure data and the position and the posture of the image capturing device, which are defined by each image capturing node, such that a sum of the first error function for each feature point edge and the second error function for each image capturing edge is minimized, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,318,010 – discloses automatically (e.g., programmatically) initializing predictive information for tracking a complex control object (e.g., hand, hand and tool combination, robot end effector) based upon information about characteristics of the object determined from sets of collected observed information.  Automated initialization techniques obviate the need for special and often bizarre start-up rituals (place your hands on the screen at the places indicated during a full moon, and so forth) required by conventional techniques.  In implementations, systems can refine initial predictive information to reflect an observed condition based on comparison of the observed with an analysis of sets of collected observed information. 
US 2008/0228433 – discloses a method and a system for determining the elative position of a first object in relation to a second object, as well as a corresponding computer program and a corresponding computer-readable storage medium, which can be used, in particular, to determine a spatial position and orientation of measurement devices in environments of arbitrary complexity. It is proposed to determine the relative position of the objects with a computer simulation and to determine the real coordinates of the location and orientation of the objects from the so determined virtual coordinates of the location and orientation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669